United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1258
                                   ___________

Archie I. Welch, Jr.,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Michael J. Astrue, Commissioner of    *
Social Security,                      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: September 4, 2009
                                Filed: September 9, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Archie Welch appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Following de novo
review, see Casey v. Astrue, 503 F.3d 687, 691 (8th Cir. 2007), we conclude that the
decision is supported by substantial evidence on the record as a whole.


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendation of the Honorable
Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.
       Welch, born on July 3, 1962, had worked in the past as a gardener, laundry
worker, and housekeeper, and most recently in a factory as a machinist and then as a
stacker. He had a grand mal seizure for the first time in late 2000. In applying for
benefits, Welch alleged he could no longer work after March 2001 as a result of a
seizure disorder and borderline intellectual functioning. An administrative law judge
(ALJ) conducted a hearing in June 2005, and thereafter determined that (1) Welch’s
seizure disorder and borderline intellectual functioning were severe impairments; (2)
the impairments alone or combined did not meet or equal a listed impairment, given
the infrequency of his seizures and his level of adaptive functioning; (3) Welch’s
allegations regarding his limitations were not fully credible; (4) Welch had the
residual functional capacity (RFC) for simple, repetitive, and routine tasks with no
independent multi-tasking, minimal changes in routine, no more than brief and
superficial contact with the public, and no work at unprotected heights or around
unprotected or dangerous machinery; and (5) consistent with the testimony of the
vocational expert, his past relevant work as a housekeeper was not precluded by his
RFC. The ALJ thus concluded that Welch was not disabled within the meaning of
the Social Security Act. After the Appeals Council denied review, Welch brought this
action. The district court granted the Commissioner’s motion for summary judgment,
rejecting Welch challenge to the finding that he was not disabled under Listing
12.05C, 20 C.F.R. Pt. 404, Subpt. P, App. 1, related to mental retardation.

       Upon careful review, we conclude that substantial evidence on the record as a
whole supported the ALJ’s conclusion that Welch’s impairments did not meet the
requirements of Listing 12.05C. See Gonzales v. Barnhart, 465 F.3d 890, 894 (8th
Cir. 2006) (claimant bears burden of establishing impairment meets or equals listed
impairment); Maresh v. Barnhart, 438 F.3d 897, 899-900 (8th Cir. 2006) (to meet
Listing 12.05C, claimant must show valid verbal, performance, or full scale IQ of 60-
70, manifested before age 22, and physical or other mental impairment imposing
additional and significant work-related limitation). In particular, Welch’s past IQ
scores ranged from 70 to 83, and the ALJ did not err in finding Welch’s seizure

                                         -2-
disorder, which was well controlled on medication, did not impose additional and
significant work-related limitation of function. See Schultz v. Astrue, 479 F.3d 979,
983 (8th Cir. 2007) (when impairment is controlled by medication or treatment, it
cannot be considered disabling); Clark v. Apfel, 141 F.3d 1253, 1255-56 (8th Cir.
1998) (ALJ may reject IQ scores that are inconsistent with the record, including daily
activities and behavior, and non-treating psychologist’s one-time evaluation is not
entitled to controlling weight); cf. Maresh, 438 F.3d at 900-01 (claimant’s verbal IQ
of 70 and severe personality disorder, manifested by fighting with other children at
young age and current inability to get along with others, met Listing 12.05C
regardless whether he could perform gainful activity); Keller v. Shalala, 26 F.3d 856,
857-58 (8th Cir. 1994) (claimant’s verbal IQ of 67 and migraine headaches, which
ALJ improperly discredited, constituted work-related impairment that was more than
slight or minimal).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-